Citation Nr: 1447741	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disability from January 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2003 to April 2004 and from August 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran testified before the undersigned VLJ during an August 2014 videoconference hearing.  The hearing transcript is of record.  The Board notes that during this hearing the Veteran submitted additional evidence, consisting of a statement from his Vet Center Therapist, statements from his VA Social Workers, a copy of his medications, VA medical treatment records from May 2014 to June 2014, and private medical records from SMG GI Lab and St. Mary's Hospital.  Waiver of RO jurisdiction was submitted by the Veteran.  See 38 C.F.R. § 20.1304(c) (2014).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of the Veteran's claim for entitlement to a TDIU is warranted for additional development.  

The Veteran contends that a grant of TDIU is warranted as he is unemployable due to his service-connected PTSD, which is currently rated at the 70 percent disability level.  He therefore meets the minimum schedular criteria for a grant of a TDIU.  See 38 C.F.R. § 4.16(a) (if there is one service-connected disability, it must be rated at 60 percent or more).  The Veteran was awarded a 100 percent disability evaluation from September 29, 2009 to December 31, 2009.  Therefore, entitlement to TDIU is at issue from January 1, 2010.  

The Board notes that the Veteran has a number of non-service connected disabilities including a left knee condition, left calf condition, left hip impingement, shoulder issue, hand injury, migraine headaches, gastroesophageal reflux disease, and syncopy.

The May 2010 VA examiner found the Veteran had been able to sustain employment and was not currently working "primarily" due to the state of the economy.  However, the Veteran was last employed in 2011 and states he left his job as a result of his PTSD symptoms.  See Veteran's Hearing Transcript, p. 4, August 2014; see also Veteran's VA Form 9, January 2012.  He claims PTSD symptoms such as irritability, anger, anxiety and depression led to numerous confrontations with fellow employees and his supervisor.  Id.; see also Veteran's Hearing Transcript, p. 4, August 2014 ("The last time [the Veteran] was employed was in 2011, when he was with a temp agency and that did not end well when, in the overall, being able to keep employment with them because of his anger.")   The Board notes that no employment information was requested or obtained from the Veteran's last employer, a paper company.  See VA Examination, October 2011.  
Additionally, an August 2014 letter from a Vet Center therapist states the Veteran's PTSD symptoms, such as anger and lack of patience, lead to conflict, which "impacts his employability."  See Letter from K. A. R., Readjustment Counseling Therapist, Green Bay Vet Center, August 2014.

The VA examination report dated in October 2011 does not address whether the Veteran's service-connected PTSD alone renders him unable to obtain or retain gainful employment.  The October 2011 VA examiner found that as the Veteran was currently working, the question of unemployability was moot.  The United States Court of Appeals for Veterans (the Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Based on the foregoing, upon remand, a new VA examination and opinion should be provided to the Veteran to determine whether entitlement to a TDIU is warranted.  The VA examiner must consider statements from the Veteran and Vet Center therapist that his PTSD symptoms impact his ability to work.  Additionally, upon remand, it is necessary to obtain the Veteran's employment history from his last employer, a paper company.  See VA Examination, October 2011; see also Veteran's Hearing VA Form 9, January 2012.

VA has a duty to obtain relevant medical treatment records.  See 38 C.F.R. § 3.159(c) (2013).  Therefore, the Board finds that upon remand, all medical records should be obtained from the Green Bay Vet Center and updated medical treatment records should be obtained from the Milwaukee VA Medical Center (VAMC).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for any PTSD issues since December 2008.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Green Bay Vet Center from December 2008 to present and the Milwaukee VAMC from May 2014 to present.

2.  With any necessary assistance from the Veteran, obtain all of his employment records from the paper company where he was last employed in 2011.  See VA Examination, October 2011.  Document all attempts to obtain this evidence.  If the RO is unable to obtain the requested information that fact MUST be documented in the Veteran's claims file.

If the RO is unable to secure these records, it MUST notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014). 

3.  After completion of the foregoing, the Veteran should
be afforded a VA examination to assess the impairment resulting from his service-connected disability, PTSD.  The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

Following the examination, the examiner is requested to provide an opinion describing the effect of the service-connected PTSD on the Veteran's ability to engage in substantially gainful employment from January 1, 2010 to the present.  The opinion should include a statement as to whether it is as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disability (PTSD), renders him unable to secure or follow a substantially gainful occupation.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

In providing this opinion, the examiner should address the significance of the Veteran's prior temporary employment from 2008 to 2011; the Veteran's 2009 in-patient PTSD treatment; the Veteran's completion of a nine week VA Anger Management group from May 2011 to June 2011; the Veteran's claim that he had to leave his last job in 2011 due to PTSD symptoms such as anger, irritability and anxiety that led to numerous confrontations with fellow employees and his supervisor; the Veteran's 2014 completion of a VA PTSD Symptoms Management group; and the August 2014 letter from the Veteran's Vet Center therapist stating that his PTSD symptoms, such as anger and lack of patience, lead to conflict, which "impacts his employability."

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



